Citation Nr: 0944811	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for service-
connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the Appeals Management 
Center (AMC) in Washington, DC that granted service 
connection and a noncompensable rating for right ear hearing 
loss.  A notice of disagreement was received from the 
appellant in September 2008, in which he appealed for a 
higher rating.  In June 2009, the Board remanded this issue 
for a statement of the case.  A statement of the case was 
issued in July 2009, and a substantive appeal was received 
from the appellant in July 2009.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2009 VA Form 9 (Substantive Appeal), the 
appellant indicated that he wanted to appear at a hearing 
before a Veterans Law Judge at his local RO (i.e., a Travel 
Board hearing).  In November 2009, the Veteran's 
representative requested that the Veteran be scheduled for a 
Board videoconference hearing.

Hence, the case must be remanded to the RO to schedule a 
Travel Board or videoconference hearing.  See 38 U.S.C.A. § 
7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board or a Board videoconference 
hearing before a Veterans Law Judge at 
the next available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


